Citation Nr: 1639004	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for diabetes mellitus, type II, rated currently as 20 percent disabling.

2.  Entitlement to an increased disability rating for a right lower extremity peripheral neuropathy, rated currently as 20 percent disabling.

3.  Entitlement to an increased disability rating for a left lower extremity peripheral neuropathy, rated currently as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 through August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination of the Veteran's diabetes and associated peripheral neuropathies was conducted most recently in December 2009.   In An August 2016 brief submitted on the Veteran's behalf, the Veteran's representative suggests that the symptoms and impairment associated with the Veteran's diabetes and lower extremity peripheral neuropathies have worsened since the 2009 examination, and accordingly, asks that the Veteran be afforded a new VA examination at this time.

The Veteran should be arranged to undergo a new VA examination to identify the symptoms, manifestations, and impairment associated with his diabetes and the peripheral neuropathies in his lower extremities and to determine the severity thereof.  38 C.F.R. § 3.159 (c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging the examination ordered above, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his diabetes and peripheral neuropathies since December 2009.  VA must then also make efforts to obtain the records for any additional treatment that is identified by the Veteran.  38 C.F.R. § 3.159.

In instances where a decision on other issues on appeal would impact significantly the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are considered inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Parker v. Brown, 7 Vet. App. 116, 118 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, factual findings and determinations arising out of the adjudication of the issues concerning the Veteran's diabetes and associated neuropathies are also likely to be relevant to the issue concerning the Veteran's entitlement to a TDIU, and as such, will impact the ultimate disposition of the TDIU issue.  As such, the issues are inextricably intertwined.  The issue concerning the Veteran's entitlement to a TDIU must also be remanded at this time.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his diabetes and peripheral neuropathies since December 2009, and if so, assist him in obtaining it.  Relevant VA treatment records dated from December 2009 through the present should also be associated with the record.

2.  Thereafter, the Veteran should be afforded a VA examination to identify the symptoms and manifestations associated with his diabetes and the peripheral neuropathies in his lower extremities, any resulting impairment, and to determine the severity of the symptoms and impairment.  The Veteran's claims file should be made available to the examiner prior to the examination.  The examiner is asked to review the entire claims file in conjunction with the examination.

All appropriate tests and studies should be conducted.  Upon review of the record and the examination, the examiner should state all manifestations, symptoms, and residuals associated with the Veteran's diabetes and the peripheral neuropathies in his lower extremities, and, discuss their impact on the Veteran's general functioning, daily activities, and occupational activities.

The examiner's opinions must be accompanied by a complete and detailed rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

